DETAILED ACTION
This action is in response to the claims filed 05/16/2022 for application 16/542/403. Claims 1, 8-10, and 17 have been amended, claims 7 and 16 have been cancelled. Claims 1-6, 8-15, and 18-19 are currently pending. Applicant’s arguments regarding the previous 103 rejection are persuasive, therefore the previous rejection has been withdrawn. This action is made NON-FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 9-12, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dettmers et al. ("Convolutional 2D Knowledge Graph Embeddings", cited by Applicant in the IDS filed 08/16/2019, hereinafter "Dettmers") in view of Kipf et al. (“Semi-supervised classification with graph convolutional networks”, hereinafter "Kipf") and further in view of Nguyen et al. (“A Novel Embedding Model for Knowledge Base Completion Based on Convolutional Neural Network” cited by Applicant in the IDS filed 08/16/2019, hereinafter "Nguyen") .

Regarding claim 1, Dettmers teaches A method for knowledge base completion performed by a knowledge server, the method comprising: 
encoding a knowledge base comprising entities and relations between the entities into embeddings for the entities and embeddings for the relations (“A knowledge graph G = {(s, r, o)} ⊆ E × R × E can be formalised as a set of triples (facts), each consisting of a relationship r ∈ R and two entities s, o ∈ E, referred to as the subject and object of the triple. Each triple (s, r, o) denotes a relationship of type r between the entities s and o” [pg. 2, §Background, ¶1])
decoding the embeddings by a convolutional network for relation prediction (“
    PNG
    media_image1.png
    194
    329
    media_image1.png
    Greyscale
” [pg. 3, § Convolutional 2D Knowledge Graphs Embeddings, ¶1; corresponds to decoding the embeddings]), wherein the convolutional network is configured to apply dimensional convolutional filters on the embeddings, which convolutional network is called Conv-TransE (“In the feed-forward pass, the model performs a row-vector look-up operation on two embedding matrices, one for entities, denoted E|E|×k and one for relations, denoted R|R|×k’ , where k and k’ are the entity and relation embedding dimensions, and |E| and |R| denote the number of entities and relations. The model then concatenates es and rr, and uses it as an input for a 2D convolutional layer with filters ω. Such a layer returns a feature map tensor T ∈ Rc×m×n, where c is the number of 2D feature maps with dimensions m and n.” [pg. 3, § Convolutional 2D Knowledge Graphs Embeddings, ¶2; note: Examiner is interpreting the functions of Dettmer’s convolutional neural network to be equivalent to the claimed functions of “Conv-TransE”]); and 
at least partially completing the knowledge base based on the relation prediction
wherein the decoding comprises applying, with respect to one from the embeddings for the entities as a vector and one from the embeddings for the relations as a vector (“In the feed-forward pass, the model performs a row-vector look-up operation on two embedding matrices, one for entities, denoted E|E|×k and one for relations, denoted R|R|×k’ , where k and k’ are the entity and relation embedding dimensions, and |E| and |R| denote the number of entities and relations.” [pg. 3, § Convolutional 2D Knowledge Graphs Embeddings, ¶2)
However Dettmers fails to explicitly teach 
wherein the embeddings for the entities are encoded based on a Graph Convolutional Network (GCN) with different weights for at least some different types of the relations, which GCN is called a Weighted GCN (WGCN);
wherein the convolutional network is configured to apply one dimensional (1D) convolutional filters on the embeddings
a kernel separately on the one entity embedding and the one relation embedding for 1D convolution to result in two resultant vectors, and weighted summing up the two resultant vectors.
Kipf teaches wherein the embeddings for the entities are encoded based on a Graph Convolutional Network (GCN) (“"Figure 3b shows a representative example of node embeddings (outputs Z) obtained from an un-trained GCN model"; pg. 12, para. 1, "Embeddings obtained from an un-trained 3-layer GCN model (Eq. 13)"; pg. 11, section A.1, para. 1, equation (13))” [pg. 12, ¶3]) with different weights for at least some different types of the relations, which GCN is called a Weighted GCN (WGCN) (“with weight matrices W(l) initialized at random"; pg. 12, Fig. 3(b); para. 1, "Right: Embeddings obtained from an untrained 3-layer GCN model (Eq. 13) with random weights” [pg. 11, section A.1, para. 1, equation (13); note: Examiner is interpreting the GCN model of Kipf to have the same functions as the Weighted GCN as claimed.]);
Dettmers and Kipf are both in the same field of endeavor of training convolutional neural networks. Dettmers discloses a model that uses 2D convolutions over embeddings in knowledge graphs. Kipf discloses a semi-supervised learning method on graph-structured data. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ConvE knowledge graph model of Dettmers to encode the local graph data with the GCN as taught by Kipf. One would have been motivated to make this modification in order to learn local graph structure and features of nodes from a knowledge graph. [Abstract, Kipf]
Although Dettmers applies 2D convolutional filters on the embeddings, the reference does not teach wherein the convolutional network is configured to apply one dimensional (1D) convolutional filters on the embeddings
and wherein the decoding comprises a kernel separately on the one entity embedding and the one relation embedding for 1D convolution to result in two resultant vectors, and weighted summing up the two resultant vectors.
Nguyen teaches wherein the convolutional network is configured to apply one dimensional (1D) convolutional filters on the embeddings (“Nguyen pg. 3, col. 1, para. 1, "we use a filter ω ∈ R^1×3 operated on the convolution layer. "; pg. 3, col. 1, para. 2, "Our ConvKB uses different filters ∈ R^1×3 to generate different feature maps.")
wherein the decoding comprises a kernel (“For each triple (h, r, t), the corresponding triple of k-dimensional embeddings (vh, vr, vt) is represented as a k × 3 input matrix. This input matrix is fed to the convolution layer where different filters of the same 1 × 3 shape are used to extract the global relationships among same dimensional entries of the embedding triple.” [pg. 2, left col, bottom para; a filter is equivalent to a kernel, Nguyen explicitly discloses applying 1D filters on embeddings.]) separately on the one entity embedding and the one relation embedding for 1D convolution to result in two resultant vectors, and weighted summing up the two resultant vectors (“In TransE, entities and relations are represented by k-dimensional vector embeddings. TransE employs a transitional characteristic to model relationships between entities, in which it assumes that if (h, r, t) is a valid fact, the embedding of head entity h plus the embedding of relation r should be close to the embedding of tail entity t, i.e. vh + vr ≈ vt (here, vh, vr and vt are embeddings of h, r and t respectively).” [pg. 1, §1 Introduction, ¶2; corresponds to two resultant vectors]).
Dettmers, Kipf, and Nguyen are all in the same field of endeavor of training convolutional neural networks, thus are analogous. Dettmers discloses a model that uses 2D convolutions over embeddings in knowledge graphs. Kipf discloses a semi-supervised learning method on graph-structured data. Nguyen discloses an embedding model named ConvKB. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Dettmers/Kipf, in particular Dettmer’s two dimensional (2D) filters to apply one dimensional filters on the embeddings as taught by Nguyen. One would have been motivated to make this modification in order to maintain a transitional characteristic to model relationships between entities. [pg. 1, §1 Introduction, ¶2, Nguyen]
Regarding claim 2, Dettmers/Kipf/Nguyen teaches The method of claim 1, where Kipf teaches further comprising adaptively learning the weights in the WGCN in a training process (Kipf pg. 3, para. 2, "In this linear formulation of a GCN we further approximate λmax꞊ 2, as we can expect that neural network parameters will adapt to this change in scale during training.").
Dettmers, Kipf, and Nguyen are all in the same field of endeavor of training convolutional neural networks, thus are analogous. Dettmers discloses a model that uses 2D convolutions over embeddings in knowledge graphs. Kipf discloses a semi-supervised learning method on graph-structured data. Nguyen discloses an embedding model named ConvKB. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Dettmers/Nguyen by including adaptive parameters in the training of the neural network as taught by Kipf. One would have been motivated to make this modification in order to allow the neural network to adapt to changes during the training. [Kipf, pg. 3, ¶2]

Regarding claim 3, Dettmers/Kipf/Nguyen teaches The method of claim 1, where Dettmers teaches wherein at least some of the entities have respective attributes, and wherein the method further comprises processing, in the encoding, the attributes as nodes in the knowledge base like the entities (“YAGO3-10 (Mahdisoltani, Biega, and Suchanek 2015) is a subset of YAGO3 which consists of entities which have a minimum of 10 relations each. It has 123,182 entities and 37 relations. Most of the triples deal with descriptive attributes of people, such as citizenship, gender, and profession.” [pg. 4, § Experiments, ¶3; “Knowledge graphs are graph-structured knowledge bases, where facts are represented in the form of relationships (edges) between entities (nodes).” [pg. 1, § Introduction, ¶1]).

Regarding claim 5, Dettmers/Kipf/Nguyen teaches The method of claim 1, where Nguyen teaches wherein the respective embeddings for the relations have the same dimension as that of the respective embeddings for the entities (“"For each triple (h, r, t), the corresponding triple of k-dimensional embeddings (vh, vr, vt) is represented as a k × 3 input matrix. This input matrix is fed to the convolution layer where different filters of the same 1 × 3 shape are used to extract the global relationships among same dimensional entries of the embedding triple.” [pg. 2, left col, bottom para]).
Dettmers, Kipf, and Nguyen are all in the same field of endeavor of training convolutional neural networks, thus are analogous. Dettmers discloses a model that uses 2D convolutions over embeddings in knowledge graphs. Kipf discloses a semi-supervised learning method on graph-structured data. Nguyen discloses an embedding model named ConvKB. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Dettmers/Kipf to apply one dimensional filters on the embeddings as taught by Nguyen. One would have been motivated to make this modification in order to maintain a transitional characteristic to model relationships between entities. [pg. 1, §1 Introduction, ¶2, Nguyen]

Regarding claim 6, Dettmers/Kipf/Nguyen teaches The method of claim 1, where
Nguyen further teaches wherein the Conv-TransE is configured to keep the transitional characteristic between the entities and the relations. (Nguyen pg. 1, Abstract, "Our model ConvKB advances state-of-the-art models by employing a convolutional neural network, so that it can capture global relationships and transitional characteristics between entities and relations in knowledge bases.").
Dettmers, Kipf, and Nguyen are all in the same field of endeavor of training convolutional neural networks, thus are analogous. Dettmers discloses a model that uses 2D convolutions over embeddings in knowledge graphs. Kipf discloses a semi-supervised learning method on graph-structured data. Nguyen discloses an embedding model named ConvKB. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Dettmers/Kipf to apply one dimensional filters on the embeddings as taught by Nguyen. One would have been motivated to make this modification in order to maintain a transitional characteristic to model relationships between entities. [pg. 1, §1 Introduction, ¶2, Nguyen]

Regarding Claim 9, Dettmers/Kipf/Nguyen teaches The method of claim 1, where Dettmers teaches further comprising adaptively learning the kernel in a training process (“A padded 1D convolution with filter size k = 3 will be able to model the interactions between these two embeddings around the concatenation point (with a number of interactions proportional to k).” [pg. 2, § Number of Interactions for 1D vs 2D Convolutions, ¶2; corresponds to “adaptively learning” See further: “In this case, a 2D convolution operation is able to model even more interactions between a and b (with a number of interactions proportional to m, n, and k). Thus, 2D convolution is able to extract more feature interactions between two embeddings compared to 1D convolution”]).

Regarding claim 10, Dettmers teaches A system for knowledge base completion performed by a knowledge server, the system comprising: 
a computing device, the computing device having a processor, a memory, and a storage device storing computer executable code, wherein the computer executable code comprises (“The convolution operator, commonly used in computer vision, has exactly these properties: it is parameter efficient and fast to compute, due to highly optimised GPU implementations” [pg. 1,§ Introduction, ¶4; implies use of processors and memory]):
an encoder configured to encode a knowledge base comprising entities and relations between the entities into embeddings for the entities and embeddings for the relations (“A knowledge graph G = {(s, r, o)} ⊆ E × R × E can be formalised as a set of triples (facts), each consisting of a relationship r ∈ R and two entities s, o ∈ E, referred to as the subject and object of the triple. Each triple (s, r, o) denotes a relationship of type r between the entities s and o” [pg. 2, §Background, ¶1])
a decoder configured to decode the embeddings by a convolutional network for relation prediction (“
    PNG
    media_image1.png
    194
    329
    media_image1.png
    Greyscale
” [pg. 3, § Convolutional 2D Knowledge Graphs Embeddings, ¶1; corresponds to decoding the embeddings]), wherein the convolutional network is configured to apply dimensional convolutional filters on the embeddings, which convolutional network is called Conv-TransE (“In the feed-forward pass, the model performs a row-vector look-up operation on two embedding matrices, one for entities, denoted E|E|×k and one for relations, denoted R|R|×k’ , where k and k’ are the entity and relation embedding dimensions, and |E| and |R| denote the number of entities and relations. The model then concatenates es and rr, and uses it as an input for a 2D convolutional layer with filters ω. Such a layer returns a feature map tensor T ∈ Rc×m×n, where c is the number of 2D feature maps with dimensions m and n.” [pg. 3, § Convolutional 2D Knowledge Graphs Embeddings, ¶2; note: Examiner is interpreting the functions of Dettmer’s convolutional neural network to be equivalent to the claimed functions of “Conv-TransE”]); and 
wherein the processor is configured to at least partially completing the knowledge base based on the relation prediction
wherein the decoder is configured to apply, with respect to one from the embeddings for the entities as a vector and one from the embeddings for the relations as a vector (“In the feed-forward pass, the model performs a row-vector look-up operation on two embedding matrices, one for entities, denoted E|E|×k and one for relations, denoted R|R|×k’ , where k and k’ are the entity and relation embedding dimensions, and |E| and |R| denote the number of entities and relations.” [pg. 3, § Convolutional 2D Knowledge Graphs Embeddings, ¶2)
However Dettmers fails to explicitly teach 
wherein the encoder is configured to encode the embeddings for the entities are encoded based on a Graph Convolutional Network (GCN) with different weights for at least some different types of the relations, which GCN is called a Weighted GCN (WGCN);
wherein the convolutional network is configured to apply one dimensional (1D) convolutional filters on the embeddings
a kernel separately on the one entity embedding and the one relation embedding for 1D convolution to result in two resultant vectors, and weighted summing up the two resultant vectors.
Kipf teaches wherein the embeddings for the entities are encoded based on a Graph Convolutional Network (GCN) (“"Figure 3b shows a representative example of node embeddings (outputs Z) obtained from an un-trained GCN model"; pg. 12, para. 1, "Embeddings obtained from an un-trained 3-layer GCN model (Eq. 13)"; pg. 11, section A.1, para. 1, equation (13))” [pg. 12, ¶3]) with different weights for at least some different types of the relations, which GCN is called a Weighted GCN (WGCN) (“with weight matrices W(l) initialized at random"; pg. 12, Fig. 3(b); para. 1, "Right: Embeddings obtained from an untrained 3-layer GCN model (Eq. 13) with random weights” [pg. 11, section A.1, para. 1, equation (13); note: Examiner is interpreting the GCN model of Kipf to have the same functions as the Weighted GCN as claimed.]);
Dettmers and Kipf are both in the same field of endeavor of training convolutional neural networks. Dettmers discloses a model that uses 2D convolutions over embeddings in knowledge graphs. Kipf discloses a semi-supervised learning method on graph-structured data. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ConvE knowledge graph model of Dettmers to encode the local graph data with the GCN as taught by Kipf. One would have been motivated to make this modification in order to learn local graph structure and features of nodes from a knowledge graph. [Abstract, Kipf]
Although Dettmers applies 2D convolutional filters on the embeddings, the reference does not teach wherein the convolutional network is configured to apply one dimensional (1D) convolutional filters on the embeddings
and wherein the decoder is configured to apply a kernel separately on the one entity embedding and the one relation embedding for 1D convolution to result in two resultant vectors, and weighted summing up the two resultant vectors.
Nguyen teaches wherein the convolutional network is configured to apply one dimensional (1D) convolutional filters on the embeddings (“Nguyen pg. 3, col. 1, para. 1, "we use a filter ω ∈ R^1×3 operated on the convolution layer. "; pg. 3, col. 1, para. 2, "Our ConvKB uses different filters ∈ R^1×3 to generate different feature maps.")
wherein the decoder comprises a kernel (“For each triple (h, r, t), the corresponding triple of k-dimensional embeddings (vh, vr, vt) is represented as a k × 3 input matrix. This input matrix is fed to the convolution layer where different filters of the same 1 × 3 shape are used to extract the global relationships among same dimensional entries of the embedding triple.” [pg. 2, left col, bottom para; a filter is equivalent to a kernel, Nguyen explicitly discloses applying 1D filters on embeddings.]) separately on the one entity embedding and the one relation embedding for 1D convolution to result in two resultant vectors, and weighted summing up the two resultant vectors (“In TransE, entities and relations are represented by k-dimensional vector embeddings. TransE employs a transitional characteristic to model relationships between entities, in which it assumes that if (h, r, t) is a valid fact, the embedding of head entity h plus the embedding of relation r should be close to the embedding of tail entity t, i.e. vh + vr ≈ vt (here, vh, vr and vt are embeddings of h, r and t respectively).” [pg. 1, §1 Introduction, ¶2; corresponds to two resultant vectors]).
Dettmers, Kipf, and Nguyen are all in the same field of endeavor of training convolutional neural networks, thus are analogous. Dettmers discloses a model that uses 2D convolutions over embeddings in knowledge graphs. Kipf discloses a semi-supervised learning method on graph-structured data. Nguyen discloses an embedding model named ConvKB. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Dettmers/Kipf, in particular Dettmer’s two dimensional (2D) filters to apply one dimensional filters on the embeddings as taught by Nguyen. One would have been motivated to make this modification in order to maintain a transitional characteristic to model relationships between entities. [pg. 1, §1 Introduction, ¶2, Nguyen]

Regarding claim 11, Dettmers/Kipf/Nguyen teaches The system of claim 10, where Kipf teaches the encoder is configured to adaptively learn the weights in the WGCN in a training process (Kipf pg. 3, para. 2, "In this linear formulation of a GCN we further approximate λmax꞊ 2, as we can expect that neural network parameters will adapt to this change in scale during training.").
Dettmers, Kipf, and Nguyen are all in the same field of endeavor of training convolutional neural networks, thus are analogous. Dettmers discloses a model that uses 2D convolutions over embeddings in knowledge graphs. Kipf discloses a semi-supervised learning method on graph-structured data. Nguyen discloses an embedding model named ConvKB. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Dettmers/Nguyen by including adaptive parameters in the training of the neural network as taught by Kipf. One would have been motivated to make this modification in order to allow the neural network to adapt to changes during the training. [Kipf, pg. 3, ¶2]

Regarding claim 12, Dettmers/Kipf/Nguyen teaches The system of claim 10, where Dettmers teaches wherein at least some of the entities have respective attributes, and wherein the encoder is configured to process the attributes as nodes in the knowledge base like the entities (“YAGO3-10 (Mahdisoltani, Biega, and Suchanek 2015) is a subset of YAGO3 which consists of entities which have a minimum of 10 relations each. It has 123,182 entities and 37 relations. Most of the triples deal with descriptive attributes of people, such as citizenship, gender, and profession.” [pg. 4, § Experiments, ¶3; “Knowledge graphs are graph-structured knowledge bases, where facts are represented in the form of relationships (edges) between entities (nodes).” [pg. 1, § Introduction, ¶1]).

Regarding claim 14, Dettmers/Kipf/Nguyen teaches The system of claim 10, where Nguyen teaches wherein the encoder is configured to encode the respective embeddings for the relations and the respective embeddings for the entities to have the same dimension (“"For each triple (h, r, t), the corresponding triple of k-dimensional embeddings (vh, vr, vt) is represented as a k × 3 input matrix. This input matrix is fed to the convolution layer where different filters of the same 1 × 3 shape are used to extract the global relationships among same dimensional entries of the embedding triple.” [pg. 2, left col, bottom para]).
Dettmers, Kipf, and Nguyen are all in the same field of endeavor of training convolutional neural networks, thus are analogous. Dettmers discloses a model that uses 2D convolutions over embeddings in knowledge graphs. Kipf discloses a semi-supervised learning method on graph-structured data. Nguyen discloses an embedding model named ConvKB. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Dettmers/Kipf to apply one dimensional filters on the embeddings as taught by Nguyen. One would have been motivated to make this modification in order to maintain a transitional characteristic to model relationships between entities. [pg. 1, §1 Introduction, ¶2, Nguyen]

Regarding claim 15, Dettmers/Kipf/Nguyen teaches The system of claim 10, where
Nguyen further teaches wherein the Conv-TransE is configured to keep the transitional characteristic between the entities and the relations. (Nguyen pg. 1, Abstract, "Our model ConvKB advances state-of-the-art models by employing a convolutional neural network, so that it can capture global relationships and transitional characteristics between entities and relations in knowledge bases.").
Dettmers, Kipf, and Nguyen are all in the same field of endeavor of training convolutional neural networks, thus are analogous. Dettmers discloses a model that uses 2D convolutions over embeddings in knowledge graphs. Kipf discloses a semi-supervised learning method on graph-structured data. Nguyen discloses an embedding model named ConvKB. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Dettmers/Kipf to apply one dimensional filters on the embeddings as taught by Nguyen. One would have been motivated to make this modification in order to maintain a transitional characteristic to model relationships between entities. [pg. 1, §1 Introduction, ¶2, Nguyen]

Regarding Claim 18, Dettmers/Kipf/Nguyen teaches The system of claim 17, where Dettmers teaches wherein the decoder is further configured to adaptively learn the kernel in a training process (“A padded 1D convolution with filter size k = 3 will be able to model the interactions between these two embeddings around the concatenation point (with a number of interactions proportional to k).” [pg. 2, § Number of Interactions for 1D vs 2D Convolutions, ¶2; corresponds to “adaptively learning” See further: “In this case, a 2D convolution operation is able to model even more interactions between a and b (with a number of interactions proportional to m, n, and k). Thus, 2D convolution is able to extract more feature interactions between two embeddings compared to 1D convolution”]).

Regarding claim 19, Dettmers teaches A non-transitory computer readable medium storing computer executable code, wherein the computer executable code is configured to perform the method of claim 1. (“The convolution operator, commonly used in computer vision, has exactly these properties: it is parameter efficient and fast to compute, due to highly optimised GPU implementations” [pg. 1,§ Introduction, ¶4; implies use of processors and memory]):
Please see the rejection of claim 1 above.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dettmers in view of Kipf and Nguyen and further in view of Gu et al. ("US10896197B1", hereinafter "Gu").

Regarding Claim 4, Dettmers/Nguyen/Kipf teaches The method of claim 1, 
Dettmers/Nguyen/Kipf does not appear to explicitly teach wherein the embeddings for the relations are encoded based on a one-layer neural network., but Gu teaches this limitation. (Gu, col. 4, ln. 26-27; "Mapping discrete attributes to their embeddings may be treated as a one-layer neural network").
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the encoding as taught by Dettmers/Nguyen/Kipf with the known one-layer encoding of embeddings as taught by Gu to yield predictable results.
Regarding Claim 13, Dettmers/Nguyen/Kipf teaches The system of claim 10, 
Dettmers/Nguyen/Kipf does not appear to explicitly teach wherein the encoder is configured to encode the embeddings for the relations based on a one-layer neural network., but Gu teaches this limitation. (Gu, col. 4, ln. 26-27; "Mapping discrete attributes to their embeddings may be treated as a one-layer neural network").
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the encoding as taught by Nguyen/Kipf with the known one-layer encoding of embeddings as taught by Gu to yield predictable results.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dettmers in view of Kipf and Nguyen and further in view of Wang et al. (“CNN+CNN: Convolutional Decoders for Image Captioning”, hereinafter "Wang").

Regarding Claim 8, Dettmers/Nguyen/Kipf teaches The method of claim 1, 
Dettmers/Nguyen/Kipf does not appear to explicitly teach further comprising padding each of the vectors into a padded version, wherein the convolution is performed on the padded version of the vector., but Wang teaches this limitation. (Wang pg. 3, col. 2, para. 3, "the word/concept matrices needs to be zero padded with k−1 zero vectors before convolution.").
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify Dettmers’/Kipf’s/Nguyen’s teachings to perform the convolution on the padded matrix as taught in Wang. The motivation to do so is that the length of the output is required to be the same as the input sentence. ("For modeling sentences, the length of the output is required to be the same as the input sentence. Since there are no pooling layers and fully connected layers, we need to add zero-padding at the beginning of the input and hidden layers.” (Wang pg. 3, col. 2, para. 3).

Regarding Claim 17, Dettmers/Nguyen/Kipf teaches The system of claim 10, 
Nguyen/Kipf does not appear to explicitly teach wherein the decoder is further configured to pad each of the vectors into a padded version, wherein the convolution is performed on the padded version of the vector., but Wang teaches this limitation. (Wang pg. 3, col. 2, para. 3, "the word/concept matrices needs to be zero padded with k−1 zero vectors before convolution.").
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify Dettmers’/Kipf’s/Nguyen’s teachings to perform the convolution on the padded matrix as taught in Wang. The motivation to do so is that the length of the output is required to be the same as the input sentence. ("For modeling sentences, the length of the output is required to be the same as the input sentence. Since there are no pooling layers and fully connected layers, we need to add zero-padding at the beginning of the input and hidden layers.” (Wang pg. 3, col. 2, para. 3).
Response to Arguments
Applicant’s arguments, see pgs. 7-8, filed 05/16/2022, with respect to the rejections of claims 1, 2, 5-7, 9-11, 14-16, 18 and 19 under 35 U.S.C.  have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn.  

Regarding the 35 U.S.C. 101 Rejection:
Applicant’s arguments regarding the 101 rejection has been considered and are persuasive. In light of the amendments and the arguments regarding the independent claims, the rejection has been withdrawn.

Regarding the 35 U.S.C. 103 Rejection:
Applicant appears to assert that the ConvKB model of Nguyen is not equivalent to the claimed Conv-TransE convolutional network. Examiner respectfully agrees, therefore the previous rejection has been withdrawn. However, a new grounds of rejection has been applied to the pending claims in view of Dettmers/Kipf/Nguyen.

Applicant appears to argue that a person with ordinary skill in the art would not combine the cited references of Kipf and Nguyen as applied in the previous office action. The examiner respectfully disagrees that a combination between Kipf and Nguyen could not be made by a person of ordinary skill in the art. As shown above in the 103 rejection, the office action is applying the arts in a different manner as previously recited. Examiner is relying upon the combination of the ConvE model of Dettmers and the GCN of Kipf to teach the claimed invention. Furthermore, in addition to Dettmers/Kipf, the office action now relies upon Nguyen to modify the decoding step taught by Dettmers in order to apply a one-dimensional filter to the embedding. Dettmers/Kipf/Nguyen are all in the same field of endeavor of training Convolutional Neural Networks with entity/embeddings and therefore are all analogous arts. Please see the updated 103 rejection above. 

Applicant’s arguments with respect to the rejections of the dependent claims have been fully considered but they are not persuasive as they rely upon the allowability of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122